Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160906 & (27)                                                                                            David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  TERESA HERRON, Personal Representative                                                                Richard H. Bernstein
  of the ESTATE OF KORD KOSTICH,                                                                        Elizabeth T. Clement
              Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 160906
                                                                     COA: 350827
                                                                     Wayne CC: 17-015068-NO
  MONROE MOTORSPORTS, INC.,
             Defendant-Appellant.
  ______________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 27, 2019 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should now be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 14, 2020
         a0211
                                                                                Clerk